Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

                     CASE NO. 1:20-CV-21254-BLOOM/LOUIS

  SECURITIES AND EXCHANGE
  COMMISSION,

                          Plaintiff,

  v.

  JUSTIN W. KEENER D/B/A JMJ
  FINANCIAL,

                          Defendant.



   DEFENDANT JUSTIN W. KEENER’S REPLY IN SUPPORT OF HIS MOTION FOR
                         SUMMARY JUDGMENT
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 2 of 13



          Mr. Keener respectfully submits this Reply in support of his Motion for Summary Judgment

  (ECF No. 71, “Mot.”), filed August 13, 2021. Plaintiff Securities and Exchange Commission

  (“SEC”) filed its Opposition (ECF No. 89, “Opp.”) on August 31, 2021.

  I.      INTRODUCTION

          The question for the Court is clear. Can the SEC pursue a dealer registration enforcement

  action against a defendant for investing activity that (1) complies with decades of SEC rulemaking

  releases and the SEC’s own directives to the public interpreting the dealer definition; (2) is

  consistent with an entire industry of professional investors; and (3) benefited companies and caused

  no harm to anyone? As a matter of law—and as a matter of fundamental fairness—it cannot.

          The SEC does not dispute that its rulemaking releases, website, and no-action letters direct

  the public to interpret the dealer definition in the Exchange Act, 15 U.S.C. § 78c(a)(5), by taking into

  account all of the facts and circumstances, and analyzing them against many factors that hinge on

  whether a person has customers and offers services to the investing public. Yet it tells this Court

  that a dealer is nothing more than a person who buys and sells securities for a living. It does not try

  to reconcile these statements, because it cannot. They are in direct contradiction.

          This Court should reject the interpretation of the dealer definition the SEC advances in this

  case because it would silently abrogate the trader exception in the statute and render millions of

  unregistered ordinary investors and financial firms in violation of the law. The SEC attempts to

  avoid this problem by arguing that Mr. Keener is different from other traders because he invested in

  convertible notes in the microcap industry and converted and sold shares from those notes. But the

  SEC never explains why this fact matters—why someone who invests in convertible notes should be

  deemed a dealer rather than a trader, especially since Mr. Keener always held these investments for

  six months or more.




                                                     1
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 3 of 13



         For purposes of the dealer/trader distinction, the type of stock Mr. Keener invested in is

  irrelevant. Instead, what is relevant is that Mr. Keener invested his own money and did not provide

  services to anyone. This shows he is a trader, not a dealer. The SEC has never identified any

  registered dealer who fits that description. To the contrary, Mr. Keener has shown that all registered

  dealers have customers and interact with the investing public. Nor has the SEC identified any aspect

  of Mr. Keener’s activities that would have been different had he been registered or any person that

  has been harmed by Mr. Keener’s investments. Nothing the SEC has put forward changes the clear

  and common-sense result that Mr. Keener is not a dealer. Mr. Keener’s Motion should be granted.

  II.    ARGUMENT

         A.        The SEC Misstates the Law.

         The SEC demands that the Court ignore every word the SEC has previously said about the

  Exchange Act’s dealer definition. See, e.g., Opp. at 1, 8, 9, 11, 14. The SEC asks the Court to ignore

  the SEC’s Guide to Broker-Dealer Registration and all of its prior no-action letters addressing dealer

  registration questions not because they misstate the law (they do not), but rather because the Court

  is not “bound” by them. Id. at 9. This Court should reject the SEC’s cynical attempt to win this

  case by ignoring its own past statements to the public. It cannot be the law that the SEC is free to

  direct the public to consider the exact same factors that it demands this Court ignore.

         Moreover, the SEC’s brief does not address its rulemaking releases that are directly on

  point—refusing to make explicit its implicit position that its own releases are not to be trusted. In

  the SEC’s own words from its rulemaking releases, here are the activities that turn a person into a

  dealer under the Exchange Act:

                 1975: “A bank which buys and sells municipal securities solely for investment for its
                  own account . . . will not generally be classified as a dealer, even though such
                  purchases and sales are made with some frequency. . . . The Commission believes
                  that it was not the intent of Congress that every bank engaged in such
                  investment-type activity register as a dealer. In the view of the Commission,
                  activities which may subject a bank to the registration requirements of the Act
                                                     2
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 4 of 13



                 applicable to municipal securities dealers . . . are as follows: (1) underwriting, which
                 includes participation [in] a syndicate or joint account for the purchase of municipal
                 securities; (2) maintaining a trading account in municipal securities; (3) advertising or
                 listing as a dealer in professional publications such as Standard & Poor’s Blue List of
                 Current Municipal Offerings, the Bond Buyer’s Directory of Municipal Bond Dealers of the
                 United States, or Polk’s World Bank Directory, or advertising in publications of general
                 circulation as a dealer in municipal securities; or (4) otherwise holding itself out to
                 other dealers or to investors as a dealer in municipal securities.” SEC Release No.
                 34-11742, 1975 WL 163406, at *3 (Oct. 15, 1975) (emphasis added).1
                1998: Activities that “cause [a person] to be a ‘dealer’ as defined in Section 3(a)(5) of
                 the Exchange Act” include “(1) purchasing or selling securities as principal from or
                 to customers; (2) carrying a dealer inventory in securities . . . (3) quoting a market in
                 or publishing quotes for securities . . . (4) holding itself out as a dealer or market-
                 maker or as otherwise willing to buy or sell one or more securities on a continuous
                 basis; (5) engaging in trading in securities for the benefit of others . . . (6) providing
                 incidental investment advice with respect to securities; (7) participating in a selling
                 group or underwriting with respect to securities; or (8) engaging in purchases or sales
                 of securities from or to an affiliated broker-dealer except at prevailing market
                 prices.” SEC Release No. 34-40594, 1998 WL 745950, at *15 n.61 (Oct. 23, 1998).
                2002: “As developed over the years, the dealer/trader distinction recognizes that
                 dealers normally have a regular clientele, hold themselves out as buying or selling
                 securities at a regular place of business, have a regular turnover of business (or
                 participate in the distribution of new issues), and generally transact a substantial
                 portion of their business with investors . . . . In contrast, traders have a less
                 regular volume, do not handle others’ money or securities, do not make a market,
                 and do not furnish dealer-type services such as rendering investment advice,
                 extending or arranging for credit, or lending securities.” SEC Release No. 34-46745,
                 2002 WL 31428622, at *6 (Oct. 30, 2002) (emphasis added).
                2012: Dealers “normally have a regular clientele, hold themselves out as buying or
                 selling securities at a regular place of business, have a regular turnover of inventory
                 (or participate in the sale or distribution of new issues, such as by acting as an
                 underwriter), and generally provide liquidity services in transactions with investors.”
                 Other factors “that are relevant for distinguishing between dealers and non-dealers
                 can include receipt of customer property and the furnishing of incidental advice in
                 connection with transactions.” SEC Release No. 34-66868, 2012 WL 1453850, at *6
                 n.31 (Apr. 27, 2012).
         All of these releases interpret the dealer definition as requiring a totality of the facts and

  circumstances analysis that depends on up to a dozen factors. Not one of these releases



  1
    The Release concerns the definition of a “municipal securities dealer,” which “incorporates
  language found in the definition of a ‘dealer’ in section 3(a)(5) of the [Exchange] Act and thus
  traditional concepts of what constitute dealer activities.” Id.
                                                      3
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 5 of 13



  characterizes a dealer as simply a person who buys or sells a lot of securities to make a living, as the

  SEC proposes now.2

          Indeed, that is why in virtually all of the cases the SEC cites, the analysis was based on the

  dealer factors. For instance, in Sodorff, the Commission found the defendant was a dealer because he

  “solicited investors and handled their money and securities, rendered investment advice, and sent

  subscription agreements to investors for their review and signature, all of which are characteristics of

  dealer activity. These factors distinguish the activities of a dealer from those of a private investor or

  trader.” In re Gordon Wesley Sodorff, Jr., 1992 WL 224082, at *4, n.27 (Sept. 2, 1992). Mr. Keener did

  not do any of these things—he did not solicit investors, handle their money or securities, render

  investment advice, or send anyone subscription agreements. See Def.’s Statement of Facts

  (“DSOF”) ECF No. 72, ¶¶ 8, 77, 79; Def.’s Opp. to Pl.’s Statement of Facts (“Counterstatement” or

  “CSOF”) ECF No. 91, ¶ 37. Accordingly, Sodorff supports Mr. Keener, not the SEC.

          The district court in Big Apple also applied dealer factors. The court held that the SEC “has

  promulgated guidelines to help determine whether someone is acting as a dealer or not. These

  guidelines provide, among other things, that a business may need to register as a dealer if it holds

  itself out as being willing to buy and sell a particular security on a continuous basis. . . . Big Apple

  and MJMM undoubtedly held themselves out as being willing to buy and sell CyberKey stock on a regular basis.”

  SEC v. Big Apple Consulting, 2011 WL 3753581, at *9 (M.D. Fla. Aug. 25, 2011) (emphasis added). By

  contrast, Mr. Keener did not hold himself out as willing to buy and sell the stock of any particular

  issuer on a continuous basis. CSOF ECF No. 91, at Additional Facts ¶ 11.




  2
   These Releases are also consistent with the dealer definition in the 1934 Exchange Act and the
  contemporaneous understanding of dealers. See Def.’s Opp. to Pl.’s Mot. for Summ. J. ECF No. 90,
  at 7-8. The SEC does not dispute that in 1934, dealers were understood as market makers and firms
  that provided financial services to customers. Instead, the SEC argues the Exchange Act rejected
  that understanding, but it cites no authority to support this illogical interpretation. Opp. at 8-9.
                                                        4
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 6 of 13



          The SEC’s final case, Eastside Church, is a 1968 case about church bonds that does not apply

  the dealer factors, but is inapposite because it predates all of the SEC rulemaking releases and other

  guidance on the dealer definition. In Eastside Church, a middleman had stolen church money,

  promising to promote church bonds to investors but instead kept the money for himself. Eastside

  Church of Christ v. Nat’l Plan, 391 F.2d 357, 360 (5th Cir. 1968). The court held that the churches

  could recover the stolen money under a theory that the middleman was an unregistered broker-

  dealer, with a cursory, one-sentence analysis of the dealer definition. Id. at 361. The SEC argues Mr.

  Keener is a dealer based on the bare-bones analysis in Eastside Church because he purchased

  securities for his own account and sold some of them. Opp. at 7. But that interpretation is

  undermined by decades of SEC statements that post-date this case and demonstrate that this is

  trader activity. Not to mention Eastside Church is fundamentally different because it involved fraud,

  which is not at issue here.

          B.       The SEC’s Immaterial Facts Do Not Defeat Summary Judgment.

          The SEC has admitted that Mr. Keener does not meet the factors that it has, for decades,

  said are key to determining whether someone is a dealer. It has admitted that Mr. Keener is not a

  market maker and does not provide services to investors. DSOF ECF No. 72, ¶¶ 73-74, 77. It has

  admitted the only “retail” or “institutional” public Mr. Keener “does business with” are the

  brokerage firms that hold his own accounts. Id. ¶¶ 80-81. And it has admitted he never participated

  in a selling group, ran a matched book of repurchase agreements, lent securities to anyone, or

  engaged in any of the other activities that by the SEC’s own guidance turn an ordinary investor into

  a dealer. CSOF ECF No. 91, at Additional Facts ¶¶ 11-15.

          Instead, the SEC’s case focuses on volume. See Opp. at 2, 6, 7, 14, 17 (repeatedly referring

  to the number of companies Mr. Keener invested in or the number of shares he sold). But volume

  is irrelevant, as the SEC itself has said on many occasions. Def.’s Opp. to Pl.’s Mot. for Summ. J.,


                                                     5
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 7 of 13



  ECF No. 90 at 16-17. Bolding and italicizing the number of investments Mr. Keener made or the

  number of shares he sold does not make those facts relevant. If volume was relevant, the Guide

  would mention it. It does not. Nor should the Court grant the SEC’s request to adopt a new, ill-

  defined “volume” factor as relevant to the dealer analysis. What is the volume threshold that must

  be crossed to turn an ordinary investor into a securities dealer? The SEC never says. Not to

  mention the SEC’s volume figures are based on an analysis the SEC directed its in-house economist

  to prepare but refused to turn over in discovery. See Def.’s Reply in Supp. of Daubert Mot., ECF No.

  94, at 9-10. That analysis is riddled with flaws and should be excluded in its entirety. Id.

          The SEC’s second claim is that because Mr. Keener sold newly issued stock, he became an

  underwriter, and thus became a dealer. Opp. at 2, 7, 14, 16, 17, 19, 24. Not so. First, the word

  “underwriter” does not appear in the Exchange Act dealer definition. See 15 U.S.C. § 78c(a)(5).

  Instead, the SEC asks the Court to apply the one dealer factor that refers to underwriting but ignore

  all others. This request is improper and the Court should instead apply all the dealer factors in their

  totality. Moreover, Mr. Keener is not an underwriter as a matter of law. SEC Rule 144 sets forth

  conditions that, if met, mean that someone is not an underwriter. 17 C.F.R. § 230.144; SEC v.

  Longfin Corp., 316 F. Supp. 3d 743, 757 (S.D.N.Y. 2018) (“In connection with the status of

  underwriter, the SEC has provided a safe harbor. If a seller of securities demonstrates compliance

  with SEC Rule 144, then that seller is not deemed an underwriter with respect to those securities.”).

  The SEC concedes that Mr. Keener complied with Rule 144, and that he therefore qualified for the

  safe harbor. DSOF ECF No. 72, ¶ 48; CSOF ECF No. 91, at Additional Facts ¶ 24.3

          The SEC’s third tactic is to fundamentally alter the purpose of the dealer registration

  requirements from that of protecting customers and investors, to that of protecting companies.



  3
   Unlike Mr. Keener, the defendants in Big Apple had not complied with Rule 144 and were deemed
  underwriters. SEC v. Big Apple Consulting, 783 F.3d. 786, 807-809 (11th Cir. 2015).
                                                     6
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 8 of 13



  The SEC refuses to read the dealer factors in its own guidance as written and as intended—to

  address advertising to investors, quoting prices to investors, and otherwise interacting with investors.

  See, e.g., Roth v. SEC, 22 F.3d 1108, 1109 (D.C. Cir. 1994) (purpose of registration is “to protect

  prospective purchasers of securities . . . . [and] ensure that securities are only sold by a salesman

  who understands and appreciates . . . his responsibilities to the investor to whom he sells”)

  (emphasis added). Instead, the SEC asks this Court to interpret those factors to encompass

  communications with companies that were not directed to investors at all, even though there is no

  case law or guidance suggesting such communications could be relevant. Opp. at 15 (failing to cite a

  single authority for any of these points). Not to mention, the companies benefited from Mr.

  Keener’s investments, and used his money to fund their operations, while Mr. Keener assumed the

  risk that he might not generate any return.

          Similarly, the SEC argues the companies Mr. Keener invested in were his “clients” and that

  this basically means the same thing as “customers,” so Mr. Keener had “customers.” Opp. at 4, 8-

  10, and n.3. That is false. A “customer” is one “who purchases . . . a good or service.” BNY Mellon

  Capital Markets, LLC v. Paone, 2019 WL 8362167, at *2-3 (S.D. Fla. Dec. 26, 2019) (explaining

  FINRA customer definition). But the companies Mr. Keener invests in do not purchase anything

  from him. The SEC’s own Guide makes the distinction between customers and clients clear. The

  word “customer” appears in it 89 times because there are extensive regulations governing broker-

  dealer interactions with their “customers,” for instance requirements that broker-dealers “execute

  orders promptly,” “disclose . . . information the customer would consider important as an investor,”

  and “charge prices reasonably related to the prevailing market.” Guide § V.A.1. None of these

  requirements could apply to Mr. Keener’s interactions with companies. By contrast, the word

  “client” appears only once in the Guide, to describe the activities of a “finder.” Id. § II.A.




                                                      7
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 9 of 13



          The SEC also contorts other factors to fit the facts—claiming that because Mr. Keener

  tweeted a few times about his QuickLoan investments, that demonstrated his willingness “to buy

  and sell [a] particular security on a continuous basis.” Opp. at 15. But the SEC’s own case

  undermines that interpretation—the question is not whether he ever told anyone about his

  willingness to make a particular type of investment; it is whether he advertised his willingness to buy

  and sell the securities of a particular issuer on a continuous basis and thus make a market in that security.

  See, e.g., Big Apple, 2011 WL 3753581, at *9-10 (finding defendants met this factor because they “held

  themselves out as being willing to buy and sell CyberKey stock on a regular basis”). The record is

  clear Mr. Keener never did any such thing. See DSOF ECF No. 72, ¶¶ 73-74.

          Grasping at straws, the SEC’s final stratagem is to invent a brand-new allegation in hopes of

  creating a purported dispute of fact. Mr. Keener is a dealer, the SEC now claims, because he

  “provid[ed] liquidity” to companies. Opp. at 13. In plain English, that is exactly what every investor

  does—provide funding to companies in hopes of generating a return. It is not a “service” to an

  issuer (Opp. at 13) that is relevant to the dealer analysis.

          C.        The SEC’s Claims are Barred by a Lack of Fair Notice.

          There is no dispute that the SEC’s current litigation position contradicts decades of SEC

  guidance (which is why it argues the Court should ignore that guidance). The SEC argues Mr.

  Keener nevertheless had fair notice because of one line in Big Apple that interpreted the phrase

  “‘business of’ buying and selling securities” from the Securities Act of 1933, to include everyone

  whose “occupation or employment” involves buying and selling securities. Big Apple, 783 F.3d at

  809. Thus, the SEC claims, Mr. Keener should have known that he fit within the Exchange Act

  dealer definition because he buys and sells securities for a living. Opp. at 2, 21, n.7.

          Big Apple’s interpretation of “business” could not have given Mr. Keener fair notice of the

  Exchange Act dealer definition because it (1) is an interpretation of the Securities Act; and (2) is


                                                         8
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 10 of 13



  directly at odds with all SEC guidance and case law on the Exchange Act dealer definition. If it was

  the law that everyone who buys and sells securities for a living is a dealer, the SEC would have taken

  down the Guide because not a single dealer factor would be necessary to the analysis. Further still,

  this interpretation is at odds with the understanding of the “business of dealing” that existed at the

  time the statute was enacted, namely the business of buying and selling stocks to customers from the

  investing public. See Def.’s Opp. to Pl.’s Mot. for Summ. J. ECF No. 90 at 7-8. There is a reason

  why millions of day traders and other professional investors are not registered securities dealers,

  even though they would fit within Big Apple’s interpretation of “business.”4

          D.       The SEC’s Disgorgement and Injunctive Relief Requests Should be
                   Dismissed as a Matter of Law.

          There is no genuine dispute that Mr. Keener’s transactions caused no harm to anyone. To

  the contrary, his investments benefited companies in need of funding. See Mot. at 25-28. And he

  sold stock to sophisticated market makers and broker dealers. Id. There is no evidence that any

  market participant lost money as a result of Mr. Keener’s investments. Id. Nor is there any

  allegation that a single aspect of Mr. Keener’s activities, including any proceeds he obtained, would

  have been different had he been registered. Id.

          The SEC claims that none of this matters to its demands for $20 million or more in

  disgorgement and injunctive relief. The SEC argues it is entitled to disgorgement even if not a single

  person was harmed by Mr. Keener’s stock sales. Opp. at 25. But the U.S. Supreme Court has

  rejected this argument. Liu v. SEC, 140 S. Ct. 1936, 1940, 1948 (2020) (holding “disgorgement


  4
    The SEC’s citation to FTC v. Wyndham does not help its case. Opp. at 22. In that case, the
  defendant asked the court to ignore all prior agency statements about the governing law and find a
  statute unconstitutionally vague despite many agency statements about its interpretation, including an
  agency guidebook that specifically directed the defendant to take actions it failed to take. FTC v.
  Wyndham Worldwide Corp., 799 F.3d 236, 255-57 (3d Cir. 2015) (finding fair notice when FTC
  guidebook “counsel[ed] against many of the specific practices alleged here”). Here, by contrast, the
  SEC is the one asking the court to ignore its own prior guidance.

                                                     9
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 11 of 13



  award” permissible equitable relief under the Exchange Act if it “is awarded for victims” and finding

  “the SEC’s equitable, profits-based remedy must do more than simply benefit the public at large”);

  see also Def.’s Reply in Supp. of Mot. in Limine ECF No. 95, at 2-5 (showing that courts since Liu

  have upheld disgorgement only where the SEC demonstrated an ability to return disgorged funds to

  harmed investors). Because it has not identified any harm caused to anyone, the SEC’s request for

  disgorgement must fail. The same is true for the SEC’s request for injunctive relief—the SEC

  concedes it has not demonstrated harm to anyone, and thus this remedy is unavailable as a matter of

  law. See, e.g., SEC v. Gentile, 939 F.3d 549, 556 (3d Cir. 2019) (“[T]he most basic rule of preventive

  injunctive relief [is] that the plaintiff must show a cognizable risk of future harm.”).

  III.    CONCLUSION

            Mr. Keener respectfully submits that the dealer factors apply, and that this Court has

  already decided as much. The question for the Court now is whether the SEC can distort the factors

  and the factual record to defeat summary judgment. As a matter of law, it cannot. Mr. Keener has

  no customers and does not interact with the investing public. There are many investors like him,

  including those who invest in convertible notes, convert those notes into shares, and sell those

  shares in the public market, who are not registered as dealers. And of the more than 3,000 currently

  registered dealers, none bear any resemblance to Mr. Keener—none trade solely for their own

  account without providing any services to customers. Mr. Keener respectfully requests that his

  Motion be granted and the SEC’s case dismissed.

  Dated: September 7, 2021                         Respectfully submitted,

                                                   GREENBERG TRAURIG LLP

                                                   /s/ Benjamin G. Greenberg _________
                                                   Benjamin G. Greenberg
                                                   Florida Bar No. 192732
                                                   333 SE 2nd Avenue Suite 4400
                                                   Miami, FL 33131
                                                   Telephone: (305) 579-0850
                                                      10
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 12 of 13



                                     Facsimile: (305) 579-0717
                                     greenbergb@gtlaw.com

                                     BUCKLEY LLP

                                     Christopher F. Regan (pro hac vice)
                                     Veena Viswanatha (pro hac vice)
                                     Adam Miller (pro hac vice)
                                     2001 M Street NW, Suite 500
                                     Washington, DC 20036
                                     Telephone: (202) 349-8000
                                     Facsimile: (202) 349-8080
                                     cregan@buckleyfirm.com
                                     vviswanatha@buckleyfirm.com
                                     amiller@buckleyfirm.com

                                     Counsel for Defendant Justin W. Keener




                                       11
Case 1:20-cv-21254-BB Document 99 Entered on FLSD Docket 09/07/2021 Page 13 of 13




                                    CERTIFICATE OF SERVICE

         I hereby certify that I have this day served via ECF a true and correct copy of the foregoing

  Defendant Justin W. Keener’s Reply in Support of His Motion for Summary Judgment to the

  following:


          Joshua E. Braunstein (Special Bar No. A5502640)
          Antony Richard Petrilla (Special Bar No. A5502641)
          Attorneys for Plaintiff
          SECURITIES AND EXCHANGE COMMISSION
          100 F Street NE
          Washington, DC 20549
          Telephone: (202) 551-8470
          Braunsteinj@sec.gov
          Petrillaa@sec.gov

          Attorneys for Plaintiff
          Securities and Exchange Commission

                                                        This, the 7th day of September, 2021

                                                        /s/ Benjamin G. Greenberg
                                                        Benjamin G. Greenberg




                                                   12
